DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ferre et al. (US 5245675 A) in view of Shijila et al. (“Moving Object Detection by Low Rank Approximation and I1-TV Regularization on RPCA Framework”).

Concerning claim 1, Ferre et al. (hereinafter Ferre) teaches an image processing apparatus (col. 8, ll. 59-62) comprising:

a processor configured to 
perform singular value decomposition on an acquired image (fig. 4: S.V.D. on image M) acquired by an imaging unit (fig. 4: acquiring image M), and perform object recognition on the acquired image subjected to the singular value decomposition (fig. 4: detect if object in the selected zone). It should be noted that Ferre is silent on performing low-rank approximation; and perform[ing] the singular value decomposition to decompose a matrix corresponding to the acquired image into a left singular value matrix, a first diagonal matrix, and a right singular value matrix, wherein the acquired image subjected to the low-rank approximation by the singular value decomposition corresponds to a matrix obtained by an inner product of a second diagonal matrix obtained by reducing a rank of the first diagonal matrix and the right singular value matrix.
Shijila et al. (hereinafter Shijila) teaches performing low-rank approximation by singular value decomposition on the acquired image (p. 190, §2.3. Low rank concept and singular value decomposition); and performing the singular value decomposition to decompose a matrix corresponding to the acquired image into a left singular value matrix, a first diagonal matrix, and a right singular value matrix (p. 190, §2.3: The SVD of B is given by B = UΣVT, where U corresponds to the left singular value matrix, Σ corresponds to the first diagonal matrix, and VT corresponds to the right singular value matrix), wherein the acquired image subjected to the low-rank approximation by the singular value decomposition corresponds to a matrix obtained by an inner product of a second diagonal matrix obtained by reducing a rank of the first diagonal matrix and the right singular value matrix (Multiplying a truncated diagonal matrix and a right singular value matrix is a well-known technique of SVD to generate a compressed matrix which increase computational efficiency; p. 190, §2.3).
Taking the teachings of Strobel and Shijila, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Strobel and Shijila to perform low-rank approximation; and perform the singular value decomposition to decompose a matrix corresponding to the acquired image into a left singular value matrix, a first diagonal matrix, and a right singular value matrix, wherein the acquired image subjected to the low-rank approximation by the singular value decomposition corresponds to a matrix obtained by an inner product of a second diagonal matrix obtained by reducing a rank of the first diagonal matrix and the right singular value matrix in order to perform object detection by separating background and foreground of an acquired image (Shijila, § Conclusion).

Concerning claim 5, Ferre in view of Shijila teaches the image processing apparatus according to claim 1. Ferre further teaches the apparatus, 
wherein the processor is configured to perform object recognition by inputting the acquired image subjected to the low-rank approximation by the singular value decomposition to a model generated by learning (col. 4, l. 66 – col. 5, l. 4).

Concerning claim 6, Ferre in view of Shijila teaches the image processing apparatus according to claim 5. Ferre further teaches the apparatus, wherein learning data used for learning the model is an image that is not subjected to the low-rank approximation by the singular value decomposition (col. 4, l. 66 – col. 5, l. 18).

Claim 9 is the corresponding method to the image processing apparatus according to claim 1 and is rejected under the same rationale.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (US 2019/0035058 A1) in view of Ferre et al. (US 5245675 A), further in view of Shijila et al. (“Moving Object Detection by Low Rank Approximation and I1-TV Regularization on RPCA Framework”).

Concerning claim 7, Strobel teaches a camera comprising:
an imaging optical system (fig. 5: imaging device 34);
an image sensor configured to capture an image formed via the imaging optical system (fig. 5: x-ray source 35 and x-ray detector 36);
and
a processor to perform low-rank approximation by singular value decomposition on the image captured by the image sensor (¶0110). Not explicitly taught is the processor being configured to perform object recognition on the acquired image subjected to the singular value decomposition.
Ferre teaches a method for the recognition of objects in images, wherein a processor is configured to perform object recognition on the image subjected to the singular value decomposition (fig. 4: S.V.D. on image M & Detect if object in the selected zone).
Taking the teachings of Strobel and Ferre, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to perform low-rank approximation by singular value decomposition on the acquire image in order to perform shape recognition on the acquired image. It should be noted that Strobel and Ferre are silent on performing low-rank approximation; and perform[ing] the singular value decomposition to decompose a matrix corresponding to the image into a left singular value matrix, a first diagonal matrix, and a right singular value matrix, wherein the image subjected to the low-rank approximation by the singular value decomposition corresponds to a matrix obtained by an inner product of a second diagonal matrix obtained by reducing a rank of the first diagonal matrix and the right singular value matrix.
Shijila et al. (hereinafter Shijila) teaches performing low-rank approximation by singular value decomposition on the image (p. 190, §2.3. Low rank concept and singular value decomposition); and performing the singular value decomposition to decompose a matrix corresponding to the image into a left singular value matrix, a first diagonal matrix, and a right singular value matrix (p. 190, §2.3: The SVD of B is given by B = UΣVT, where U corresponds to the left singular value matrix, Σ corresponds to the first diagonal matrix, and VT corresponds to the right singular value matrix), wherein the acquired image subjected to the low-rank approximation by the singular value decomposition corresponds to a matrix obtained by an inner product of a second diagonal matrix obtained by reducing a rank of the first diagonal matrix and the right singular value matrix (Multiplying a truncated diagonal matrix and a right singular value matrix is a well-known technique of SVD to generate a compressed matrix which increase computational efficiency; p. 190, §2.3).
Taking the teachings of Strobel and Shijila, together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Strobel and Shijila to perform low-rank approximation; and perform the singular value decomposition to decompose a matrix corresponding to the image into a left singular value matrix, a first diagonal matrix, and a right singular value matrix, wherein the image subjected to the low-rank approximation by the singular value decomposition corresponds to a matrix obtained by an inner product of a second diagonal matrix obtained by reducing a rank of the first diagonal matrix and the right singular value matrix in order to perform object detection by separating background and foreground of an acquired image (Shijila, § Conclusion).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (US 2019/0035058 A1) in view of Ferre et al. (US 5245675 A), further in view of Shijila et al. (“Moving Object Detection by Low Rank Approximation and I1-TV Regularization on RPCA Framework”) and in further view of Bar-On et al. (US 2018/0293758 A1).

Concerning claim 8, Strobel in view of Ferre, further in view of Shijila teaches the camera according to claim 7. Not explicitly taught is wherein the camera is configured to capture an image of surroundings of a mobile body.
Bar-On et al. (hereinafter Bar-On) teaches a system for low rank matrix compression, wherein the camera is configured to capture an image of surroundings of a mobile body (¶0197: system 1600 being a mobile phone, wearable device, smart eyewear device, etc.).
Taking the teachings of Strobel, Ferre, Shijila and Bar-On together as a whole, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to perform low-rank approximation by singular value decomposition on an acquired image from a camera on a mobile body. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Allowable Subject Matter
Claims 2-4 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keshet (US 2019/0099162 A1) [0031]-[0036] - Mathematical basis of the decomposition process a singular value decomposition (SVD)
Byun et al. (US 2019/0087729 A1) [0011] – Conventional use of the SVD process (including multiplying the truncated diagonal matrix and a right singular value matrix)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425